Citation Nr: 0116266	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  01-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 29, 
1998, for the grant of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1958 to July 1962 and from November 1962 to May 1968.  His 
service included a tour of duty in the Republic of Vietnam 
(RVN) from January 10, 1966, to December 23, 1966.  He died 
in October 1983.  The appellant is his widow.  She appealed 
to the Board of Veterans' Appeals (Board) from a June 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which granted her 
claim for service connection for the cause of the veteran's 
death and assigned an effective date of November 29, 1998.  
She wants an earlier effective date (EED).


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1983, from respiratory 
failure due to squamous cell carcinoma of his lung; three 
days later, on October [redacted], 1983, the appellant filed a claim 
for service connection for the cause of his death.

2.  In March 1984, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death; the 
RO sent the appellant a letter in May 1984 notifying her of 
the decision and apprising her of her procedural and 
appellate rights, in the event that she elected to appeal; 
but she did not appeal that decision of the RO.

3.  On September 16, 1992, the appellant submitted a 
statement to the RO, on VA Form 21-4138, continuing to allege 
that she was entitled to service connection for the cause of 
the veteran's death and inquiring whether his death from 
terminal cancer may have been the result of exposure to Agent 
Orange while in Vietnam.

4.  In response, the RO sent the appellant a letter in 
October 1992 requesting that she complete and return the 
enclosed application for this death benefit, VA Form 21-534, 
which she did not thereafter do within one year of the 
RO's letter.

5.  It was not until November 29, 1999, that the appellant 
submitted the requested application, VA Form 21-534, for 
service connection for the cause of the veteran's death, and 
the RO subsequently granted her claim in June 2000 and 
assigned an effective date of November 29, 1998, one year 
prior to the date of receipt of her most recent claim.


CONCLUSION OF LAW

The criteria have not been met for the assignment of an 
effective date earlier than November 29, 1998, for the grant 
of service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.105, 3.157, 
3.158, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the governing law and regulation, the effective 
date of an award of death compensation or dependency and 
indemnity compensation (DIC) shall be the first day of the 
month in which the veteran's death occurred-if a claim is 
received within one year after the date of death; otherwise, 
the effective date will be the date of receipt of the claim.  
See 38 U.S.C.A. § 5110(d)(1) and 38 C.F.R. § 3.400(c)(2).

The veteran died on October [redacted], 1983, and his certificate of 
death indicates that his immediate cause of death was 
respiratory failure due to or as a consequence of squamous 
cell carcinoma of his lung.  Three days later, on October [redacted], 
1983, the appellant filed her initial claim for DIC-for 
service connection for the cause of his death.  And although 
her initial claim for VA compensation was on VA Form 21-526, 
she clearly indicated that she was seeking death benefits due 
to her late husband's terminal cancer.  She also subsequently 
completed and submitted the correct application for this 
death benefit, VA Form 21-534, and filed an application for 
benefits from the Social Security Administration (SSA), too, 
which must be considered a claim for VA death benefits as 
well, effective from the date the claim was received by the 
SSA.  See 38 C.F.R. § 3.153.  The RO adjudicated and denied 
her claim in March 1984 and sent her a letter in May 1984 
notifying her of the decision and apprising her of her 
procedural and appellate rights in the event that she elected 
to appeal.  But she did not appeal the decision, so it became 
final and binding on her based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  And 
consequently, any subsequent claim based upon the same 
factual basis may not be considered as grounds for assigning 
an earlier effective date retroactive to the time of 
that earlier decision in 1984.  Ibid; see also 38 C.F.R. 
§ 3.400(q)(1)(ii) (2000) (where new and material evidence, 
other than service department records, is received after a 
prior final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later).

The U.S. Court of Appeals for Veterans Claims (Court) also 
noted this in a line of recent cases that had facts and 
circumstances very similar to those at hand.  See, e.g., 
Melton v. West, 13 Vet. App. 442 (2000);Wright v. Gober, 
10 Vet. App. 343 (1997); Best v. Brown, 10 Vet. App. 322, 325 
(1997) (for a VA decision to become final and binding on a 
claimant, it is required that the claimant receive written 
notification of the decision); see also 38 U.S.C.A. § 5104(a) 
(West 1991); 38 C.F.R. §§ 3.103(b), 19.25 (2000) (the written 
notification must explain the reasons for the decision and 
apprise the claimant of his procedural and appellate rights).  
Only when the claimant does not receive proper notification 
of the decision denying the benefit requested does the one-
year time limit for appealing the decision not begin to run.  
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck 
v. Brown, 6 Vet. App. 518 (1994).  And there is no indication 
that the appellant did not receive the required notice in 
this instance, in May 1984.  So as alluded to earlier, the 
RO's March 1984 decision is final and binding on her based on 
the evidence then of record and cannot now be overturned 
unless, for example, it is shown by way of a collateral 
attack that the RO committed clear and unmistakable error 
(CUE) in that decision by not granting her compensation 
benefits for the cause of the veteran's death.  
See 38 C.F.R. § 3.105(a).

During the course of this appeal, the appellant alleged the 
RO had committed CUE in that March 1984 decision.  And the RO 
adjudicated and denied her claim of CUE in July 2000.  But 
evidence obtained in connection with her claim for an 
earlier effective date-on that particular basis-shows that, 
when she alleged the RO had committed CUE, she was under the 
mistaken impression that liberalizing legislation, which 
ultimately had provided the basis for granting 
service connection for the cause of the veteran's death, was 
enacted in June 1974, prior to the RO denying her claim in 
1984-when, in actuality, the liberalizing legislation that 
she mentioned was not enacted until much later, on June 9, 
1994, several years after the time in question.  A 
liberalizing law or VA issue is any change in the law or 
regulations that creates a new benefit or basis of 
entitlement.  S. Report No. 2042, 87th Congress, 2nd Session 
(1962); H.R. Rep. No. 2123, 87th Congress.  See also Routen 
v. West, 142 F.3d 1434 (1998).  And she since has expressed 
an understanding and recognition of this in statements that 
she submitted in August 2000, and in her February 2001 
substantive appeal (on VA Form 9).  So the issue of whether 
the RO committed CUE, based on that, has been resolved and, 
therefore, is not before the Board.  See 38 C.F.R. § 20.200.

Although no longer alleging CUE, however, as the reason for 
her purported entitlement to an earlier effective date, the 
appellant believes, nonetheless, that she still is entitled 
to an earlier effective date because, upon enactment of the 
liberalizing legislation in question, it then was incumbent 
on VA-coincident with the "duty to assist"-to notify her 
that she might be entitled to service connection for the 
cause of the veteran's death on the basis of the new law, 
particularly since she already had filed a claim years 
earlier for this benefit and, as a result, had corresponded 
with VA on several occasions in connection with her previous 
claim, which in turn meant VA easily knew how to get in 
contact with her again.  Unfortunately though, this does not 
provide a legal basis for assigning an earlier effective 
date, either.

Records show that, after the RO notified the appellant in May 
1984 of the decision denying her claim for service connection 
for the cause of the veteran's death, and of her procedural 
and appellate rights, she did not again allege entitlement to 
this death benefit until several years later, on September 
16, 1992.  She submitted a statement to the RO on that date, 
on VA Form 21-4138, alleging that, although the veteran was 
not receiving service-connected compensation from the VA at 
the time of his death, she still believed that his death was 
service connected.  She also asked whether his terminal 
squamous cell carcinoma of his lung possibly was a result of 
exposure to Agent Orange while in Vietnam.  So in response to 
her inquiry, the RO sent her a letter in October 1992 
requesting that she complete and return, preferably within 60 
days, an application (VA Form 21-534) which the RO enclosed 
along with its letter to formally apply for this death 
benefit.  The RO also apprised her of the consequences of not 
timely responding within 60 days or, at the latest, within 1 
year from the date of the letter-noting that, if she did 
not, then death benefits, even if later granted, could not be 
paid prior to the date of receipt of the requested 
application.  And she did not thereafter complete and return 
the application to the RO within 1 year.  Consequently, her 
failure to respond by completing the requested application 
(i.e., by filing a "formal" claim in the manner prescribed 
by the Secretary of VA) in turn precludes her from now 
receiving an effective date retroactive to September 1992, 
despite the more recent contentions of her representative to 
the contrary in a brief submitted in March 2001.

Even if the Board were to accept the appellant's September 
16, 1992, statement on VA Form 21-4138 as an "informal" 
claim for service connection for the cause of the veteran's 
death, this still did not obviate the need for her to 
actually submit a "formal" claim for this death benefit in 
the manner prescribed by the Secretary of VA-which, in this 
instance, required timely completing and returning the VA 
Form 21-534.  And she clearly did not do that.  See, e.g., 38 
C.F.R. § 3.157 (requiring that a claimant actually submit a 
"formal" claim for a benefit to permit consideration of 
medical records concerning an examination, treatment, 
or hospital admission, as an "informal" claim).  And 
although the appellant believes the onus was on VA to notify 
her of the liberalizing legislation that subsequently was 
enacted nearly 2 years later, on June 9, 1994, which 
ultimately provided the basis for granting her claim, VA 
generally is not obligated to notify each and every possible 
claimant of changes such as this unless there is a specific 
provision in the liberalizing law or VA issue requiring such 
proactive notification.  Indeed, the Court has held in 
several precedent cases that VA is not required to do this.  
See, e.g., Lyman v. Brown, 5 Vet. App. 194 (1993).  This is 
especially true in this particular instance since the 
appellant had not responded to the RO's most recent request 
only 2 years earlier to complete and submit her formal 
application, VA Form 21-534.

It was not until November 29, 1999, that the appellant 
finally completed and submitted her formal claim application 
(VA Form 21-534) for service connection for the cause of the 
veteran's death.  And after later granting this death benefit 
in June 2000, the RO assigned an effective date of November 
29, 1998, one year prior to the date of receipt of her claim.  
According to 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114(a)(3), that was the correct effective date under the 
circumstances of this case because more than one year had 
elapsed since enactment of the liberalizing legislation until 
the receipt of her claim-although, with the benefit 
of hindsight, she met all of the criteria of the liberalizing 
law at the time of its enactment.  See also McCay v. Brown, 
106 F.3d 1577, 1581 (Fed. Cir. 1997); VAOPGCPREC 3-2000 
(April 10, 2000).

The appellant's representative vehemently argued in his March 
2001 statement that she is entitled to additional retroactive 
compensation as a result of a class action lawsuit, Nehmer v. 
U.S. Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 
1989).  But none of the holdings in that case provide a legal 
basis for assigning an earlier effective date in this appeal.  
By the representative's own admission, the court's holding in 
that case invalidating denials by VA of claims for diseases 
based on exposure to Agent Orange-pursuant to 38 C.F.R. 
§ 3.311a, only pertained to claims that were filed on or 
after September 25, 1985.  So obviously that would not apply 
to the RO's initial denial of the appellant's claim more than 
a year prior to that, in March 1984.  Furthermore, the 
appellant was not alleging at the time of the RO's 1984 
denial that her late husband's death from terminal lung 
cancer was the result of exposure to Agent Orange; it was not 
until years later, in 1992, that she initially began to 
allege this.  Instead, when the RO denied her claim in 1984, 
she was claiming entitlement to service connection for the 
cause of the veteran's death based on direct (as opposed to 
presumptive) incurrence of the terminal lung cancer in 
service.  And even the representative's citation of the Final 
Stipulation and Order approved by the court on May 17, 1991, 
requiring that VA promptly readjudicate all claims voided by 
the court's order of May, 3, 1989, as well as adjudicate all 
similar claims filed thereafter, does not change the result 
in this case because the fact remains that the appellant 
"abandoned" the "informal" claim that she filed on 
September 16, 1992.  See 38 C.F.R. § 3.158.  And when, 
as here, a claim is abandoned, the claimant must file an 
entirely new claim, and the effective date will not be 
earlier than the date of receipt of the new claim.  Id.

All of the remaining arguments posed by the appellant and her 
representative are not based on any legal authority-but 
rather, are based on what essentially amounts to as 
"equity."  And that, unfortunately, does not address the 
applicable criteria of the governing laws and regulations.  
See Smith v. West, 13 Vet. App. 525, 528-29 (2000).  
Accordingly, her appeal for an earlier effective date must be 
denied.


ORDER

The claim for an effective date earlier than November 29, 
1998, for the grant of service connection for the cause of 
the veteran's death, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

